IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Jermeal White,
Plaintiff(s),

Case Number: 1:19cv1007
vs.

Judge Susan J. Dlott
Warden R. Erdos, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on February 20, 2020 a Report and
Recommendation (Doc. 7). Subsequently, the plaintiff filed objections to such Report and
Recommendation (Doc. 10).

The Magistrate Judge also filed a Report and Recommendation on March 4, 2020 (Doc.
9) and plaintiff filed his objections on March 19, 2020 (Doc. 11).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendations should be adopted.

Accordingly, plaintiff's complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
§§1915(e)(2)(B) and 1915A(b)(1) with the exception of plaintiffs eighth amendment claims

against defendant Davis and the unidentified John Doe officers in their individual capacities.
It is further ORDERED that plaintiffs motion for preliminary injunction/temporary
restraining order (Doc. 8) is DENIED.

IT IS SO ORDERED.

 

Judge Susan J. Dt —_ ;

United States District Court
